Citation Nr: 1642275	
Decision Date: 11/02/16    Archive Date: 11/18/16

DOCKET NO.  00-22 625A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in an August 1954 rating decision that denied entitlement to service connection for residuals of a left wrist bayonet wound scar.    

2.  Whether there was CUE in an August 1954 rating decision that denied entitlement to service connection for burn scars of the right and left hand.  

3.  Entitlement to an effective date earlier than December 22, 1999, for the grant of service connection for residuals of a left wrist bayonet wound scar.  

4.  Entitlement to an effective date earlier than December 22, 1999, for the grant of service connection for burn scars of the right and left hand.  

5.  Entitlement to initial increased ratings for the Veteran's posttraumatic stress disorder (PTSD) (rated 30 percent prior to March 23, 2012, and 70 percent thereafter).  

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to March 23, 2012.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from November 1950 to December 1953.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from October 2000, October 2007, and May 2012 rating decisions by the Boston, Massachusetts Department of Veterans Affairs (VA) Regional Office (RO).  

The Board notes that the October 2000 rating decision on appeal granted service connection for burn scars of the right hand.  In a January 2002 supplemental statement of the case (SSOC), the RO continued a 0 percent rating for burn scars of the right and left hand, implicitly granting service connection for burn scars of the left hand, with the same effective date as that awarded for the burn scars of the right hand (i.e., December 22, 1999).  
The earlier effective date claims were previously before the Board in November 2002 when the Board denied such claims.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In September 2003, the Court vacated the November 2002 Board decision, and remanded the matter to the Board for further action consistent with a Joint Motion for Remand (Joint Motion) filed by the parties.  

In September 2004, the Board, in part, remanded the earlier effective date claims.  In October 2011, the Board granted service connection for PTSD, and again remanded the earlier effective date claims, along with the matter of CUE in an August 1954 rating decision, for further development.  A May 2012 rating decision implemented the Board's October 2011 decision granting service connection for PTSD, awarding a 30 percent rating, effective October 30, 2000, and a 70 percent rating, effective March 23, 2012.  The Veteran has not expressed satisfaction with the ratings assigned, and the matter thus remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (when a veteran is not granted the maximum benefit allowable under the VA Schedule for Rating Disabilities, the pending appeal as to that issue is not abrogated).  

In July 2002, the Veteran testified before a Veterans Law Judge (VLJ) at a Travel Board hearing; a copy of the transcript is associated with the claims file.  The VLJ who conducted the hearing is no longer employed by the Board.  The Board recognizes that the law requires the VLJ who conducts a hearing to participate in any decision made on the appeal.  38 U.S.C.A. § 7101(c); 38 C.F.R. § 20.707.  In this case, the Veteran was notified that the VLJ who conducted his hearing was no longer employed by the Board in a July 2016 letter.  He was offered the opportunity to have a new hearing, was scheduled but in July 2016, he responded that he did not desire a new hearing.  Thus, the Board will proceed with adjudication of the matters on appeal without additional hearing testimony.  

At a June 2001 Decision Review Officer (DRO) hearing, the Veteran raised a claim to reopen the matter of entitlement to service connection for a kidney/prostate disorder.  This matter was referred by the Board in November 2002 and September 2004 for adjudication by the Agency of Original Jurisdiction (AOJ).  The evidence does not reveal that the matter has yet been adjudicated by the AOJ, after a period in excess of 10 years, and after being referred by the Board on multiple occasions.  The Board does not have jurisdiction over it, and it is again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2015).

The issue of entitlement to TDIU prior to March 23, 2012 is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.  


FINDINGS OF FACT

1.  In an August 1954 rating decision, the RO denied the Veteran's claim for service connection for residuals of a left wrist bayonet wound scar; the Veteran did not appeal the decision.  

2.  In an August 1954 rating decision, the RO denied the Veteran's claim for service connection for burn scars of the right and left hand; the Veteran did not appeal the decision.  

3.  To the extent any error was committed in the August 1954 rating decision, the record does not reflect that had it not been made, it would have manifestly changed the outcome.  

4.  After the August 1954 rating decision, the first communication from the Veteran expressing intent to reopen a claim of service connection for residuals of a left wrist bayonet wound scar was received on December 22, 1999.  

5.  After the August 1954 rating decision, the first communication from the Veteran expressing intent to reopen a claim of service connection for burn scars of the hands was received on December 22, 1999.  
6.  Throughout the appeal period, the Veteran's PTSD has been productive of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  


CONCLUSIONS OF LAW

1.  The August 1954 rating decision denying the Veteran's claim for service connection for residuals of a left wrist bayonet wound scar is final.  38 U.S.C.A. § 7105 (West 2015); 38 C.F.R. §§ 20.302, 20.1103 (2015).  

2.  The August 1954 rating decision denying the Veteran's claim for service connection for burn scars of the right and left hand is final.  38 U.S.C.A. § 7105 (West 2015); 38 C.F.R. §§ 20.302, 20.1103 (2015).  

3.  The August 1954 rating decision denying the Veteran's claim for service connection for residuals of a left wrist bayonet wound scar was not clearly and unmistakably erroneous.  38 U.S.C.A. § 5109A (West 2015); 38 C.F.R. §§ 3.104, 3.105(a) (2015).  

4.  The criteria for an award of an effective date prior to December 22, 1999, for service connection for residuals of a left wrist bayonet wound scar are not met.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400 (2015).  

5.  The criteria for an award of an effective date prior to December 22, 1999, for service connection for burn scars of the hands are not met.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400 (2015).  

6.  The criteria for an initial rating of 70 percent, but no higher, for PTSD are met throughout the appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.102, 4.7, 4.130, Diagnostic Code 9411 (2015).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

CUE Claims

The Veteran seeks revision of the August 1954 rating decision that denied his claims for service connection for burn scars of the hands and for a residual wound of the left wrist.  He argues that the RO did not review the evidence of record, or if the evidence was reviewed, it was ignored at the time of the August 1954 rating decision.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Once a decision becomes final, it may only be revised by a showing of CUE.  See 38 C.F.R. §§ 3.104, 3.105.  Clear and unmistakable error is a very specific and rare kind of error.  It is the kind of error of fact or of law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the results would have been manifestly different but for the error.  Bustos v. West, 179 F.3d 1378, 1380-81 (Fed. Cir. 1999); Hines v. Principi, 18 Vet. App. 227, 235 (2004).

Clear and unmistakable error is established when the following conditions are met: (1) either (a) the correct facts in the record were not before the adjudicator, or (b) the statutory or regulatory provisions in existence at the time were incorrectly applied; (2) the alleged error must be "undebatable," not merely "a disagreement as to how the facts were weighed or evaluated"; and (3) the commission of the alleged error must have "manifestly changed the outcome" of the decision being attacked on the basis of CUE at the time that decision was rendered.  Evans v. McDonald, 27 Vet. App. 180, 185 (2014) (internal citations omitted).  Where evidence establishes CUE, the prior decision will be reversed or amended.  38 C.F.R. § 3.105(a). 

As a threshold matter, the Board finds that the arguments advanced by the Veteran allege CUE with the requisite specificity.  See Simmons v. Principi, 17 Vet. App. 104 (2003).  The Board will therefore adjudicate the merits of his claims.

To the extent the Veteran has contended that the December 1953 separation examination was somehow incomplete and did not reflect his current health or disabilities, the Board finds his bare assertions to be insufficient.  See June 2001 DRO hearing transcript.  The Court has applied a presumption of regularity to all manner of VA processes and procedures.  Miley v. Principi, 366 F.3d 1343, 1347 (Fed. Cir. 2004) ("The presumption of regularity provides that, in the absence of clear evidence to the contrary, the court will presume that public officers have properly discharged their official duties."); Rizzo v. Shinseki, 580 F.3d 1288, 1292 (Fed. Cir. 2009) (applying the presumption of regularity to VA examinations); see also Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011) (stating there is no requirement to affirmatively establish competency of a medical examiner unless the issue is raised by the veteran).  Clear evidence is required to rebut the presumption of regularity.  Miley, 366 F.3d at 1347.

The Board finds the presumption of regularity on behalf of VA has not been rebutted in the present case.  Indeed, the December 1953 separation examination found the Veteran's upper extremities and skin were normal, and noted no significant medical history.  The evaluation was conducted by a medical corpsman, and there is no evidence of irregularities or inconsistencies as to rebut the presumption of regularity.  

In this case, the Board finds that the evidence is sufficient to satisfy the first and second CUE requirements (i.e., either the facts known at the time were not before the adjudicator or the law then in effect was incorrectly applied, and an error occurred based on the record).  At the time of the August 1954 RO decision, the evidence included an April 1953 service treatment record noting the Veteran had sustained a bayonet wound of the dorsum of the left wrist.  The tendons and nerves were found to function normally, and x-rays of the wrist were negative.  The wound was sutured with silk after proper clean-up.  An August 1953 service treatment record documents blisters on the Veteran's right hand caused by high octane gas.  Notably, the August 1954 RO decision denied the Veteran's claim for entitlement to service connection for burn scars of the hands and for a residual wound of the left wrist, noting the service records were negative for burns or for a wound.  Based on the language in the RO decision, it is clear that the RO denied the existence of evidence in the claims file that did indeed exist.  Consequently, the RO either violated the regulation requiring that the decision be based on all evidence of record (see 38 C.F.R. § 3.63(a) (1953)), or made an erroneous factfinding.  However, such error cannot constitute CUE unless it is the type of error that would have manifestly changed the outcome of the RO's decision in August 1954.  

After a review of the evidence of record at the time of the August 1954 RO decision, the Board notes that the evidence at the time included, in addition to the pertinent service treatment records above, a December 1953 separation report of medical examination that found the Veteran's upper extremities and skin were normal on clinical evaluation, and noted no significant medical history.  To the extent the Veteran or his representative have argued that the service treatment records showing treatment for the injuries during service alone were sufficient to warrant service connection, such would be valid if that were the only evidence of record.  Inasmuch as the December 1953 separation examination showed no abnormality of the upper extremities or the skin, the issue of whether the evidence in the service treatment records satisfied the legal standard to warrant service connection at the time of the August 1954 rating decision goes to how the evidence was weighed at that time, and a disagreement as to how the facts were weighed or evaluated, and is not CUE.  38 C.F.R. § 20.1403(d)(3); see also Russell v. Principi, 3 Vet. App. 310 (1992) (en banc); Fugo v. Brown, 6 Vet. App. 40 (1993).  

In this regard, the Board acknowledges the case of Bouton v. Peake, 23 Vet. App. 70 (2008).  In the case, similar to the present case, the RO denied the existence of evidence in the claims file that did indeed exist at the time of the RO decision.  However, in that case, as stated by the Court, "there was no basis in the record to deny secondary service connection" for the benefit sought.  Bouton, 23 Vet. App. at 73.  Contrary to the situation in Bouton, this case involves the situation where there is a basis in the record to deny service connection as the evidence includes a December 1953 separation examination report that noted the upper extremities and skin were normal on clinical evaluation.  Hence, this case can be distinguished from that of Bouton as there was a tenable basis for the RO's determination denying the Veteran's claim of service connection for burn scars of the hands and for a residual wound of the left wrist, and the Veteran's CUE claim ultimately reflects a disagreement as to how the facts were weighed and the Board finds that there is no CUE in the case.  
In addition, the Board notes that the Veteran has argued that he was not provided a VA examination in 1954, and that if his claim was handled the same in 1954 as it was during the current appeal, he would have been granted service connection at the time of his original appeal.  See June 2001 DRO hearing.  The crux of his claim is that VA breached its duty to assist by failing to provide him with a VA examination, and that this breach of duty constituted CUE.  However, a breach of the duty to assist cannot constitute CUE.  38 C.F.R. § 20.1403(d)(2); Cook v. Principi, 318 F.3d 1334, 1345-47 (Fed. Cir. 2002); see also Caffrey v. Brown, 6 Vet. App. 377, 384 (1994) (stating that VA's breach of the duty to assist cannot form a basis for a claim of CUE because such a breach creates only an incomplete rather than an incorrect record).  As noted by the United States Court of Appeals for the Federal Circuit (Federal Circuit) in Cook, the requirements that a clear and unmistakable error be both outcome determinative and based on the record at the time of the original decision make it impossible for a breach of the duty to assist to form the basis for a CUE claim.  Cook, 318 F.3d at 1346.  In light of the above, the Board finds that the August 1954 rating decision was not clearly and unmistakably erroneous and no revision is warranted.  

The appellant has not identified any other basis for finding CUE in the August 1954 RO decision, nor is such otherwise indicated by the record.  Accordingly, the Board finds that the August 1954 RO decision was not the product of CUE, and the benefit sought must be denied.  

Earlier Effective Date Claims

The Veteran seeks a grant of service connection for his residuals of a left wrist bayonet wound scar and burn scars of the hands from March 29, 1954, the date of his earlier claim for entitlement to benefits.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The effective date of an evaluation and award of compensation based on an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2).  The effective date for a grant of service connection on the basis of the receipt of new and material evidence following a final prior disallowance is the date of receipt of the application to reopen, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(q)(1)(ii). 

A claim of entitlement means a written communication requesting a determination of entitlement or evidencing a belief in entitlement, to a specific benefit.  38 C.F.R. § 3.1(p).  The benefit sought must be identified.  38 C.F.R. § 3.155(a)(3).  The Secretary is not automatically required to treat every compensation claim as also being a pension claim or vice versa.  Under 38 C.F.R. § 3.151(a), a claim by a veteran for compensation may be considered to be a claim for pension, and a claim by a veteran for pension may be considered to a claim for compensation.  The greater benefit will be awarded, unless the claimant specifically elects the lesser benefit. 

In this case, the Veteran initially filed a claim of entitlement to service connection for residuals of a left wrist bayonet wound scar and burn scars of the hands on March 29, 1954.  In an August 1954 determination, the RO denied service connection for residuals of a left wrist bayonet wound scar and burn scars of the hands.  The Veteran did not appeal the decision, and new and material evidence was not received within one year of notification of the decision.  See 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Accordingly, the August 1954 decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.202, 20.1103.  Thus, to the extent the Veteran contends that he is entitled to an effective date of March 29, 1954, the Board finds that such argument is without merit. 

On December 22, 1999, the Veteran filed an informal claim for benefits for residuals of a left wrist bayonet wound scar and burn scars of the hands.  In October 2000, the RO granted the claim for service connection for residuals of a left wrist bayonet wound scar and burn scars of the right hand, effective December 22, 1999.  As noted above in the Introduction, in a January 2002 supplemental statement of the case (SSOC), the RO continued a 0 percent rating for burn scars of the right and left hand, implicitly granting service connection for burn scars of the left hand, with the same effective date as that awarded for the burn scars of the right hand (i.e., December 22, 1999).  

Under the law, the effective date for a grant of service connection on the basis of the receipt of new and material evidence following a final prior disallowance is the date of receipt of the application to reopen, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(q)(1)(ii).  As such, the RO assigned the earliest possible effective date for its grant of service connection for residuals of a left wrist bayonet wound scar and burn scars of the hands, which as noted above was received by VA on December 22, 1999.  See Leonard v. Nicholson, 405 F.3d 1333 (Fed. Cir. 2005); Sears v. Principi, 349 F.3d 1326 (Fed. Cir. 2003).  The Board acknowledges that the October 2000 rating decision did not characterize the Veteran's claim for service connection for residuals of a left wrist bayonet wound scar and burn scars of the hands as a previously adjudicated claim, such that new and material evidence was required prior to award of the benefit sought.  However, failure to do so is not critical in this case as the RO granted the underlying benefits claimed, that is, entitlement to service connection for residuals of a left wrist bayonet wound scar and burn scars of the hands, effective the date of receipt of claim for such benefits.  Thus, under the law, there is no basis to assign an earlier effective date for service connection for residuals of a left wrist bayonet wound scar and burn scars of the hands. 

Increased Rating for PTSD

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  Separate diagnostic codes identify various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The percentage ratings in VA's Schedule for Rating Disabilities (Rating Schedule) represent as far as can practicably be determined the average impairment in earning capacity resulting from such disabilities and their residual conditions in civil occupations.  38 C.F.R. § 4.1. 

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3. 

Where entitlement to compensation has already been established and increase in disability is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, "staged" ratings are appropriate where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999). 

The Veteran's PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411 (the General Rating Formula for Mental Disorders (General Formula)), which provides for a 30 percent rating when the evidence shows occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent rating is warranted when the evidence shows occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent rating is warranted when the evidence shows occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is warranted when the evidence shows total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  When determining the appropriate disability evaluation to assign, however, the Board's "primary consideration" is the Veteran's symptoms.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013). 

VA regulations provide that signs and symptoms of a nonservice-connected condition must be attributed to the service-connected condition when it is not possible to separate the effects of the conditions.  38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181 (1998).  Accordingly, the Board will attribute the effects of any nonservice-connected psychiatric conditions to his service-connected PTSD where it is not possible to separate the symptoms. 
In an October 2011 Board decision, the Veteran was granted service connection for PTSD.  A May 2012 RO decision implemented the October 2011 Board decision, and awarded PTSD, rated 30 percent, effective October 30, 2000, and 70 percent effective from March 23, 2012.  The Veteran contends that he is entitled to an initial increased rating for his PTSD, particularly a rating in excess of 30 percent for the period prior to March 23, 2012.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

At the outset, the Board notes that while the appeal period is lengthy, there is limited evidence of record.  

After a review of the evidence of record, the Board finds that the Veteran's PTSD has been productive of symptoms such as suicidal ideation, hypervigilance, depression, anxiety, isolative behavior, chronic sleep impairment, flashbacks, irritability and impaired impulse control, and difficulty establishing and maintaining effective relationships.  

Considering the frequency, severity, and duration of the Veteran's impairment to assess his disability picture, and in particular comparing the Veteran's symptomatology prior to the March 23, 2012 VA examination that was the basis for the increased (70 percent) rating, the Board finds that the preponderance of the evidence demonstrates that the Veteran's PTSD has approximated the criteria for a 70 percent rating for the entire appeal period.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  In this regard, the Board notes that the Veteran's symptomatology was consistent with that found on March 23, 2012 VA examination.  See, e.g., June 2001 Vet Center treatment records (noting suicidal ideation after service, depression, and anxiety); November 2001 Vet Center treatment record (noting a moderate level of PTSD since service, manifested by anger, difficulty sleeping, hypervigilance, and isolation); July 2002 Travel Board hearing (testifying to being divorced twice, irritability).  Similarly, the March 23, 2012 VA examination found the Veteran's PTSD symptoms included a depressed mood, anxiety, chronic sleep impairment, mild memory loss, disturbance of motivation and mood, difficulty establishing and maintaining effective work and social relationships, and difficulty adapting to stressful circumstances.  Resolving all reasonable doubt in the Veteran's favor, the Board finds that the preponderance of the evidence supports a 70 percent rating for the Veteran's PTSD throughout the appeal period.  

A higher rating of 100 percent is not warranted.  The evidence of record does not show total social and occupational impairment.  The Veteran does not experience delusions or hallucinations.  Gross impairment in thought processes has not been shown.  While there is some evidence of suicidal ideation, such has not been characterized as being persistent, and there has been no intention or plan.  There is also no evidence of homicidal ideation.  Minimal hygiene was not noted in the post-service evidence of record.  While there is evidence of memory loss, it has been characterized as mild, and not severe enough or consistent with memory loss resulting in the inability to remember the names of close relatives or his own name.  As total occupational and social impairment has not been shown, a 100 percent rating is not warranted for his PTSD. 


ORDER

The RO decision in August 1954 failing to grant service connection for residuals of a left wrist bayonet wound scar and burn scars of the hands was not clearly and unmistakably erroneous.  

Entitlement to an effective date prior to December 22, 1999, for service connection for residuals of a left wrist bayonet wound scar and burn scars of the hands, is denied.  

An initial 70 percent rating for PTSD is granted throughout the appeal period, subject to the applicable laws and regulations governing the payment of monetary benefits.  




REMAND

The Court has noted that VA has a "well-established" duty to maximize a claimant's benefits.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2010); AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Bradley v. Peake, 22 Vet. App. 280 (2008).  An October 2013 rating decision granted entitlement to TDIU based on the Veteran's service-connected PTSD, effective from March 23, 2012.  Based on the above decision, the Veteran has been awarded an increased (70 percent) rating for his PTSD throughout the appeal period (i.e., effective from October 30, 2000).  On his VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) in July 2012, the Veteran indicated he became too disabled to work in November 2000 as a result of his service-connected PTSD.  Pursuant to VA's duty to maximize benefits, entitlement to TDIU prior to March 23, 2012 is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, entitlement to TDIU is based on an individual's particular circumstances.  Id. at 452.  Therefore, in adjudicating a TDIU claim, VA must take into account the individual veteran's education, training, and work history.  

Here, the Board finds that a retrospective medical opinion is necessary regarding the impact of the Veteran's service-connected disabilities, and in particular his PTSD, on his occupational functioning from October 30, 2000.  See Chotta v. Peake, 22 Vet. App. 80 (2008) (noting that a duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the time period being rated); see also Vigil v. Peake, 22 Vet. App. 63 (2008).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Forward the claims file, including a copy of this Remand, to an appropriate VA medical expert for a retrospective medical opinion concerning the functional impact the Veteran's service-connected disabilities had on his occupational functioning, to include employability, prior to March 23, 2012.  

After reviewing the complete record, the examiner is asked to provide an opinion on the functional impact of the Veteran's service-connected psychiatric disability on his occupational functioning, to include his ability to obtain or maintain employment consistent with his education and occupational experience, since October 30, 2000.  

2. Then, after taking any additional development deemed necessary, readjudicate the Veteran's claim for entitlement to TDIU prior to March 23, 2012.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


